DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Regarding Claim 1, the claim(s) is directed to the abstract idea of detecting whether envelope data exceeds a threshold to generate classification data indicating presence or absence of a spindle associated with pain which is considered a step of a mental process.
This judicial exception is not integrated into a practical application because:
-	The claims fail to outline an improvement to the technical field.
-	The claims fail to apply the judicial exception to effect a particular treatment.
-	The claims fail to apply the judicial exception with a particular machine. 
-	The claims fail to effect a transformation or reduction of a particular article to a different state or thing. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they seem to merely generally link the use of the judicial exception to a particular technological environment.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because measuring electroencephalogram signals, converting electroencephalogram signals to digital data, bandpass filtering the digital data representative of electroencephalogram signals to generate digital data representative of frequencies associated with spindles associated with pain, performing a Hilbert transform on the digital data representative of frequencies associated with spindles associated with pain to generate digital data representative of the transformed data, and detecting an envelope of the digital data representative of the transformed data are insignificant extrasolution data gathering activity and displaying or transmitting the classification data is generic postsolution activity.
Furthermore, electrodes are fields of use and circuitries, computers, processors, and memories are generic computer elements used to perform generic computer functions, don’t add significantly more, and are well-understood, routine, and previously known to the industry. 
None of these limitations, considered as an ordered combination provide eligibility because the claim taken as a whole, does not amount to significantly more than the underlying abstract idea of evaluating processed electroencephalography data to determine if an envelope exceeds a threshold to identify spindles associated with pain and does not purport to improve the functioning of the signal processing, or to improve any other technology or technical field. Use of a generic signal processing does not amount to significantly more than the abstract idea itself. 
Dependent claims 2-5 also do not add significantly more to the exception as they merely details to the extrasolution data gathering steps and identify how the mental process steps identifies peaks.
Regarding Claim 6, the claim(s) is directed to the abstract idea of detecting whether envelope data exceeds a threshold to generate classification data indicating presence or absence of a spindle associated with pain which is considered a step of a mental process.
This judicial exception is not integrated into a practical application because:
-	The claims fail to outline an improvement to the technical field.
-	The claims fail to apply the judicial exception to effect a particular treatment.
-	The claims fail to apply the judicial exception with a particular machine. 
-	The claims fail to effect a transformation or reduction of a particular article to a different state or thing. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they seem to merely generally link the use of the judicial exception to a particular technological environment.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because measuring electroencephalogram signals, converting electroencephalogram signals to digital data, bandpass filtering the digital data representative of electroencephalogram signals to generate digital data representative of frequencies associated with spindles associated with pain, performing a Hilbert transform on the digital data representative of frequencies associated with spindles associated with pain to generate digital data representative of the transformed data, and detecting an envelope of the digital data representative of the transformed data are insignificant extrasolution data gathering activity and displaying or transmitting the classification data is generic postsolution activity.
Furthermore, electrodes are fields of use and circuitries, computers, processors, and memories are generic computer elements used to perform generic computer functions, don’t add significantly more, and are well-understood, routine, and previously known to the industry. 
None of these limitations, considered as an ordered combination provide eligibility because the claim taken as a whole, does not amount to significantly more than the underlying abstract idea of evaluating processed electroencephalography data to determine if an envelope exceeds a threshold to identify spindles associated with pain and does not purport to improve the functioning of the signal processing, or to improve any other technology or technical field. Use of a generic signal processing does not amount to significantly more than the abstract idea itself. 
Dependent claims 6-10 also do not add significantly more to the exception as they merely add details to the extrasolution data gathering steps and identify how the mental process steps identifies peaks.
Regarding Claim 11, the claim(s) is directed to the abstract idea of detecting whether envelope data exceeds a threshold to generate classification data indicating presence or absence of a spindle associated with pain which is considered a step of a mental process.
This judicial exception is not integrated into a practical application because:
-	The claims fail to outline an improvement to the technical field.
-	The claims fail to apply the judicial exception to effect a particular treatment.
-	The claims fail to apply the judicial exception with a particular machine. 
-	The claims fail to effect a transformation or reduction of a particular article to a different state or thing. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they seem to merely generally link the use of the judicial exception to a particular technological environment.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because measuring electroencephalogram signals, converting electroencephalogram signals to digital data, bandpass filtering the digital data representative of electroencephalogram signals to generate digital data representative of frequencies associated with spindles associated with pain, performing a Hilbert transform on the digital data representative of frequencies associated with spindles associated with pain to generate digital data representative of the transformed data, and detecting an envelope of the digital data representative of the transformed data are insignificant extrasolution data gathering activity and displaying or transmitting the classification data is generic postsolution activity.
Furthermore, electrodes are fields of use and circuitries, computers, processors, memories, and non-transitory computer readable storages are generic computer elements used to perform generic computer functions, don’t add significantly more, and are well-understood, routine, and previously known to the industry. 
None of these limitations, considered as an ordered combination provide eligibility because the claim taken as a whole, does not amount to significantly more than the underlying abstract idea of evaluating processed electroencephalography data to determine if an envelope exceeds a threshold to identify spindles associated with pain and does not purport to improve the functioning of the signal processing, or to improve any other technology or technical field. Use of a generic signal processing does not amount to significantly more than the abstract idea itself. 
Dependent claims 11-15 also do not add significantly more to the exception as they merely add details to the extrasolution data gathering steps and identify how the mental process steps identifies peaks.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 6-7, and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over John et al (US 2008/0249430) (“John”) in view of Piantoni et al (“Individual Differences in White Matter Diffusion Affect Sleep Oscillations”) (“Piantoni”) and further in view of Green et al (“Neural Signatures In Patients With Neuropathic Pain”) (“Green”).
Regarding Claim 1, while John teaches a method for detection of pain using electroencephalogram signals (Abstract, pain detection, [0012] using electroencephalography) comprising: 
measuring electroencephalogram signals using electrodes attached to a head of a subject and circuitry to convert the electroencephalogram signals to digital data representative of the electroencephalogram signals for processing (Fig. 1, [0016]-[0019]) by a computer comprising a processor, memory accessible by the processor to store program instructions and data ([0017], [0041]), and program instructions executable by the processor to perform: 
qualitatively analyzing EEG for variables against threshold to detect pain ([0043]);
displaying or transmitting, at the computer, classification data indicating the presence or absence of pain ([0042] pain index derived from EEG related data),
John fails to teach
bandpass filtering, at the computer, the digital data representative of the electroencephalogram signals to generate digital data representative of frequencies associated with spindles associated with pain; 
performing, at the computer, a Hilbert transform on the digital data representative of frequencies associated with spindles associated with pain to generate digital data representative of the transformed data; 
detecting, at the computer, an envelope of the digital data representative of the transformed data to generate envelope data; 
detecting, at the computer, whether the envelope data exceeds a threshold to generate classification data indicating presence or absence of a spindle associated with pain; and 
However Piantoni teaches a spindle-based analysis (Abstract) and further teaches that
neural data may be captured by electroencephalogram data (Abstract) and 
spindle parameters are identified by steps comprising  
bandpass filtering the digital data representative of the electroencephalogram signals to generate digital data representative of frequencies associated with spindles; 
performing a Hilbert transform on the digital data representative of frequencies associated with spindles to generate digital data representative of the transformed data; 
detecting an envelope of the digital data representative of the transformed data to generate envelope data; 
detecting whether the envelope data exceeds a threshold to generate classification data indicating presence or absence of a spindle (Fig. 1, “To quantify spindles, the original signal shown in A was bandpass filtered between 11 and 16 Hz (blue line) and Hilbert-transformed into its envelope (purple line). A spindle was detected when the envelope of the band-passed signal was higher than the absolute threshold of 3V (green line) for 0.5–2 s.”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to set one of the qualitative analyses of John to include the spindle detection of Piantoni as Green teaches the spindles of activity in a specific frequency band reflects the presence of pain (Green: Fig. 1A-D, spindle activity in the 8-14 Hz frequency range). Therefore, the detection of spindles further enables to detection of existence/intensity of pain.
Regarding Claim 2, John, Piantoni, and Green teach the method of claim 1, wherein a pass band of the bandpass filtering is about 8 Hz to 14 Hz (See Claim 1 Rejection, Green).  

Regarding Claim 6, while John teaches a system for detection of pain using electroencephalogram signals (Abstract, pain detection, [0012] using electroencephalography), the system comprising: 
at least one electrode attached to a head of a subject to measure electroencephalogram signals and circuitry to convert the electroencephalogram signals to digital data representative of the electroencephalogram signals (Fig. 1, [0018]-[0019], [0041]); 
a processor ([0041]); 
memory accessible by the processor ([0041]);  
computer program instructions stored in the memory and executable by the processor to perform: 
qualitatively analyzing EEG for variables against threshold to detect pain ([0043]);
displaying or transmitting, at the computer, classification data indicating the presence or absence of pain ([0042] pain index derived from EEG related data),
John fails to teach
bandpass filtering the digital data representative of the electroencephalogram signals to generate digital data representative of frequencies associated with spindles associated with pain; 
performing a Hilbert transform on the digital data representative of frequencies associated with spindles associated with pain to generate digital data representative of the transformed data; 
detecting an envelope of the digital data representative of the transformed data to generate envelope data; 
detecting whether the envelope data exceeds a threshold to generate classification data indicating presence or absence of a spindle associated with pain; and 
However Piantoni teaches a spindle-based analysis (Abstract) and further teaches that
neural data may be captured by electroencephalogram data (Abstract) and 
spindle parameters are identified by steps comprising  
bandpass filtering the digital data representative of the electroencephalogram signals to generate digital data representative of frequencies associated with spindles; 
performing a Hilbert transform on the digital data representative of frequencies associated with spindles to generate digital data representative of the transformed data; 
detecting an envelope of the digital data representative of the transformed data to generate envelope data; 
detecting whether the envelope data exceeds a threshold to generate classification data indicating presence or absence of a spindle (Fig. 1, “To quantify spindles, the original signal shown in A was bandpass filtered between 11 and 16 Hz (blue line) and Hilbert-transformed into its envelope (purple line). A spindle was detected when the envelope of the band-passed signal was higher than the absolute threshold of 3V (green line) for 0.5–2 s.”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to set one of the qualitative analyses of John to include the spindle detection of Piantoni as Green teaches the spindles of activity in a specific frequency band reflects the presence of pain (Green: Fig. 1A-D, spindle activity in the 8-14 Hz frequency range). Therefore, the detection of spindles further enables to detection of existence/intensity of pain.
Regarding Claim 7, John, Piantoni, and Green teach the system of claim 6, wherein a pass band of the bandpass filtering is about 8 Hz to 14 Hz (See Claim 6 Rejection, Green).  
  
	Regarding Claim 11, while John teaches a computer program product for detection of pain using electroencephalogram signals (Abstract, pain detection, [0012] using electroencephalography), the computer program product comprising a non-transitory computer readable storage having program instructions embodied therewith, the program instructions executable by a computer (Fig. 1, [0018]-[0019], [0041]), to cause the computer to perform a method comprising: 
measuring electroencephalogram signals using electrodes attached to a head of a subject and circuity to convert the electroencephalogram signals to digital data representative of the electroencephalogram signals for processing by the computer comprising a processor, memory accessible by the processor to store program instructions and data (Fig. 1, [0018]-[0019], [0041]), and program instructions executable by the processor to perform:
qualitatively analyzing EEG for variables against threshold to detect pain ([0043]);
displaying or transmitting, at the computer, classification data indicating the presence or absence of pain ([0042] pain index derived from EEG related data),
John fails to teach
bandpass filtering the digital data representative of the electroencephalogram signals to generate digital data representative of frequencies associated with spindles associated with pain; 
performing a Hilbert transform on the digital data representative of frequencies associated with spindles associated with pain to generate digital data representative of the transformed data; 
detecting an envelope of the digital data representative of the transformed data to generate envelope data; 
detecting whether the envelope data exceeds a threshold to generate classification data indicating presence or absence of a spindle associated with pain; and 
However Piantoni teaches a spindle-based analysis (Abstract) and further teaches that
neural data may be captured by electroencephalogram data (Abstract) and 
spindle parameters are identified by steps comprising  
bandpass filtering the digital data representative of the electroencephalogram signals to generate digital data representative of frequencies associated with spindles; 
performing a Hilbert transform on the digital data representative of frequencies associated with spindles to generate digital data representative of the transformed data; 
detecting an envelope of the digital data representative of the transformed data to generate envelope data; 
detecting whether the envelope data exceeds a threshold to generate classification data indicating presence or absence of a spindle (Fig. 1, “To quantify spindles, the original signal shown in A was bandpass filtered between 11 and 16 Hz (blue line) and Hilbert-transformed into its envelope (purple line). A spindle was detected when the envelope of the band-passed signal was higher than the absolute threshold of 3V (green line) for 0.5–2 s.”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to set one of the qualitative analyses of John to include the spindle detection of Piantoni as Green teaches the spindles of activity in a specific frequency band reflects the presence of pain (Green: Fig. 1A-D, spindle activity in the 8-14 Hz frequency range). Therefore, the detection of spindles further enables to detection of existence/intensity of pain.
Regarding Claim 12, John, Piantoni, and Green teach the computer program product of claim 11, wherein a pass band of the bandpass filtering is about 8 Hz to 14 Hz (See Claim 11 Rejection, Green).  


Claim(s) 3-4, 8-9, and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over John in view of Piantoni and further in view of Green as evidenced by Benitez et al (“The Use of the Hilbert Transform in ECG Signal Analysis”) (“Benitez”).
Regarding Claim 3, John, Piantoni, and Green teach the method of claim 2, wherein the Hilbert transform digital data ŝ(t) is generated according to 
                
                    
                        
                            s
                        
                        ^
                    
                    =
                    s
                    
                        
                            t
                        
                    
                    *
                    h
                    
                        
                            t
                        
                    
                    =
                    s
                    
                        
                            t
                        
                    
                    *
                    
                        
                            1
                        
                        
                            π
                            t
                        
                    
                
            
(Benitez: p400, Equation 2, understood form of the Hilbert transform known in the art).
Regarding Claim 4, John, Piantoni, Green, and Benitez teach the method of claim 3, wherein the envelope digital data B(t) is generated according to                         
                            B
                            
                                
                                    t
                                
                            
                            =
                            
                                
                                    
                                        s
                                    
                                    
                                        2
                                    
                                
                                
                                    
                                        t
                                    
                                
                                +
                                 
                                
                                    
                                        
                                            
                                                s
                                            
                                            ^
                                        
                                    
                                    
                                        2
                                    
                                
                                
                                    
                                        t
                                    
                                
                            
                        
                    , wherein s(t) is the bandpass filtered digital data (Benitez: p401, Equation 7, understood form of obtaining envelope data).
Regarding Claim 8, John, Piantoni, and Green teach the system of claim 7, wherein the Hilbert transform digital data ŝ(t) is generated according to  
                
                    
                        
                            s
                        
                        ^
                    
                    =
                    s
                    
                        
                            t
                        
                    
                    *
                    h
                    
                        
                            t
                        
                    
                    =
                    s
                    
                        
                            t
                        
                    
                    *
                    
                        
                            1
                        
                        
                            π
                            t
                        
                    
                
            
Regarding Claim 9, John, Piantoni, Green, and Benitez teach the system of claim 8, wherein the envelope digital data B(t) is generated according to                         
                            B
                            
                                
                                    t
                                
                            
                            =
                            
                                
                                    
                                        s
                                    
                                    
                                        2
                                    
                                
                                
                                    
                                        t
                                    
                                
                                +
                                 
                                
                                    
                                        
                                            
                                                s
                                            
                                            ^
                                        
                                    
                                    
                                        2
                                    
                                
                                
                                    
                                        t
                                    
                                
                            
                        
                    , wherein s(t) is the bandpass filtered digital data.

Regarding Claim 13, John, Piantoni, and Green teach the computer program product of claim 12, wherein the Hilbert transform digital data ŝ(t) is generated according to 
                
                    
                        
                            s
                        
                        ^
                    
                    =
                    s
                    
                        
                            t
                        
                    
                    *
                    h
                    
                        
                            t
                        
                    
                    =
                    s
                    
                        
                            t
                        
                    
                    *
                    
                        
                            1
                        
                        
                            π
                            t
                        
                    
                
            

Regarding Claim 14, John, Piantoni, Green, and Benitez teach the computer program product of claim 13, wherein the envelope digital data B(t) is generated according to                         
                            B
                            
                                
                                    t
                                
                            
                            =
                            
                                
                                    
                                        s
                                    
                                    
                                        2
                                    
                                
                                
                                    
                                        t
                                    
                                
                                +
                                 
                                
                                    
                                        
                                            
                                                s
                                            
                                            ^
                                        
                                    
                                    
                                        2
                                    
                                
                                
                                    
                                        t
                                    
                                
                            
                        
                    , wherein s(t) is the bandpass filtered digital data.  

Claim(s) 5, 10, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over John in view of Piantoni and further in view of Green as evidenced by Benitez and further in view of Cao.  
Regarding Claim 5, while John, Piantoni, Green, and Benitez teach the method of claim 4, wherein the classification data is generated by threshold detection according to: 
detecting at least one peak of the envelope data using a first threshold and classifying that peak as a spindle (See Claim 1 Rejection), their combined efforts fail to teach
when an adjacent data point of the envelope data is below the first threshold and is classified as not being a spindle, and the adjacent data point of the envelope data is above or equal to a second threshold, re-classifying that data point as a spindle; and 
repeating re-classification of data point until no further data points are re- classified.  
However Cao teaches a classification schema for medical data (Abstract, [0129]) wherein data can be categorized by being above a first threshold, and adjacent data, if still above a second threshold, can be categorized as belonging to the data above the first threshold ([0129] if a first period is classified as atrial fibrillation by being above a first threshold, a next predetermined number of 0 time periods may be classified as atrial fibrillation or unclassified and triggering the lowering of the threshold to a second lower threshold for evaluating the upcoming data).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to follow the categorization schema of Cao for the classification of peaks for spindles as taught by John, Piantoni, Green, and Benitez as a means to ensure relevant data that is likely pertaining to the first category (spindles) is not missed in the peak detection.

Regarding Claim 10, while John, Piantoni, Green, and Benitez teach the system of claim 9, wherein the classification data is generated by threshold detection according to: 
detecting at least one peak of the envelope data using a first threshold and classifying that peak as a spindle (See Claim 6 Rejection), their combined efforts fail to teach
when an adjacent data point of the envelope data is below the first threshold and is classified as not being a spindle, and the adjacent data point of the envelope data is above or equal to a second threshold, re-classifying that data point as a spindle; and 
repeating re-classification of data point until no further data points are re- classified.  
However Cao teaches a classification schema for medical data (Abstract, [0129]) wherein data can be categorized by being above a first threshold, and adjacent data, if still above a second threshold, can be categorized as belonging to the data above the first threshold ([0129] if a first period is classified as atrial fibrillation by being above a first threshold, a next predetermined number of 0 time periods may be classified as atrial fibrillation or unclassified and triggering the lowering of the threshold to a second lower threshold for evaluating the upcoming data).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to follow the categorization schema of Cao for the classification of peaks for spindles as taught by John, Piantoni, Green, and Benitez as a means to ensure relevant data that is likely pertaining to the first category (spindles) is not missed in the peak detection.

Regarding Claim 15, while John, Piantoni, Green, and Benitez teach the computer program product of claim 14, wherein the classification data is generated by threshold detection according to: 
detecting at least one peak of the envelope data using a first threshold and classifying that peak as a spindle (See Claim 11 Rejection), their combined efforts fail to teach
when an adjacent data point of the envelope data is below the first threshold and is classified as not being a spindle, and the adjacent data point of the envelope data is above or equal to a second threshold, re-classifying that data point as a spindle; and 
repeating re-classification of data point until no further data points are re- classified.  
However Cao teaches a classification schema for medical data (Abstract, [0129]) wherein data can be categorized by being above a first threshold, and adjacent data, if still above a second threshold, can be categorized as belonging to the data above the first threshold ([0129] if a first period is classified as atrial fibrillation by being above a first threshold, a next predetermined number of 0 time periods may be classified as atrial fibrillation or unclassified and triggering the lowering of the threshold to a second lower threshold for evaluating the upcoming data).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to follow the categorization schema of Cao for the classification of peaks for spindles as taught by John, Piantoni, Green, and Benitez as a means to ensure relevant data that is likely pertaining to the first category (spindles) is not missed in the peak detection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAIRO H PORTILLO whose telephone number is (571)272-1073. The examiner can normally be reached M-F 9:00 am - 5:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAIRO H. PORTILLO/
Examiner
Art Unit 3791



/JACQUELINE CHENG/Supervisory Patent Examiner, Art Unit 3791